Citation Nr: 1044377	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include schizophrenia.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The appellant served in the United States Army Reserve with time 
served on active duty for training from October 1997 to February 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg Florida.  Jurisdiction over this case is currently 
with the Regional Office and Insurance Center in Philadelphia, 
Pennsylvania (ROIC).  In July 2010, the appellant and his father 
testified before the undersigned Veterans Law Judge sitting at 
the ROIC.  A copy of the hearing transcript is associated with 
the claims folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service records show the appellant's military occupational 
specialty as motor transport operator.  He asserts that while on 
active duty for training he was driving a truck and while driving 
he may have had some involvement in a fatal accident in which a 
woman was killed.  The accident occurred at Fort Leonard Wood, 
Missouri in January or February 1998.  While a full investigation 
of the accident revealed the appellant was not at fault, he has 
continued to blame himself for the woman's death, which continues 
to cause him mental distress.  Hearing Transcript, (Tr.), pp 12, 
14.  Documentation concerning the 1998 motor vehicle accident has 
not been associated with the claims folder.  

The appellant further asserts that he first received treatment 
for a psychiatric disorder in July 1998.  Contained in the claims 
folder is a July 1998 private mental status examination showing 
assessments of psychosis, not otherwise specified, rule out 
bipolar versus schizoaffective or schizophrenia.  The appellant 
was medically examined by VA in December 2007.  VA examiner 
diagnosed the appellant with chronic schizophrenia, paranoid 
type.  The examiner opined that it is more likely than not that 
the appellant's schizophrenia is the same disorder that was seen 
within a year of the appellant's active duty for training.  The 
examiner did not provide an opinion on whether the claimed motor 
vehicle accident is causally linked to the appellant's current 
psychiatric disability.  

The claim of entitlement to a TDIU is intertwined with the 
service connection claim being remanded herein because resolution 
of that claim could have bearing on the outcome of the claim for 
a TDIU.  As a remand is necessary for further development and 
adjudication, the issue of entitlement to a TDIU will be held in 
abeyance pending completion of the development discussed below.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete personnel record 
should be obtained and associated with the 
claims folder.  Obtain a copy the motor 
vehicle accident report or any other record 
prepared in connection with the January or 
February 1998 motor vehicle accident that 
occurred at Fort Leonard Wood in Missouri 
while the appellant was the driver of a 
truck, which may have been involved in that 
accident.  Any military investigative report 
should be obtained.  Any authorization or 
clarification needed from the appellant 
before requesting these records should be 
obtained.  Any records obtained should be 
associated with the claims folder.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
folder.  

2.  Return the claims folder to the December 
2007 VA examiner for an addendum to the 
opinion.  The claims folders and a copy of 
this remand must be made available to the 
examiner for review; and any such review 
should be noted in the record.

VA examiner should indicate whether it is at 
least as likely as not that schizophrenia 
currently present is etiologically related to 
the appellant's military service, and 
specifically the motor vehicle accident that 
reportedly occurred in January or February 
1998.  

The examiner must discuss the rationale of 
any opinion rendered, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication 
and assuring all Veterans Claims Assistance 
Act notice requirements have been satisfied.  
If the issues on appeal continue to be 
denied, the appellant and his representative 
must be provided a supplemental statement of 
the case.  The appellant must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


